DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicants are reminded that relevant art should be submitted in an IDS, per 37 C.F.R. 1.56, including the art cited in the Written Opinion of the ISA.  Furthermore, if the design shown in Figure 1 is based on a prior art reference, the Office believes that this reference may be relevant to claim 3.  The Office reminds applicants of the significant consequences of withholding material references from the Office.  See Deep Fix LLC v. Marine Well Containment Co. LLC, 2020 U.S. Dist. LEXIS 26896 (S.D. Tex. Feb. 18, 2020).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following: frame A and frame B, referred to in paragraphs 40 and 49, are not shown in the figures.  Please add.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Specification
Applicants’ February 18, 2019 amendment to the specification adds no new matter and is accepted and entered.  
The disclosure is objected to because of the following informalities:
Page 1, paragraph 5, line 3: Check the translation of “in vision visually”.  The current translation does not make sense.
Page 6, paragraph 33, line 4: Change “is corresponding” to “corresponds to”.
Page 7, paragraph 38, line 6: Change “and defects” to “any defects”.
Page 9, paragraph 45, line 6: Change “decrease attaching” to “decrease the attaching”.
Page 9, paragraph 47, line 6: Change “and defects” to “any defects”.

Page 10, paragraph 48, line 13 from the top of the page: Change 403 to 503.
Page 10, paragraph 49, line 4: Change “504 a plurality” to “504 includes a plurality”.  Compare with paragraph 40, lines 3-4.
Appropriate correction is required.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:
Claims 2 and 6, lines 4 in each claim: These claim refer to a density of the TFTs and the OLEDs “in” a region of the flexible substrate that is not disposed with the transparent layer.  However, the TFTs and OLEDs are not “in” that region of the flexible substrate—they are on the flexible substrate or above the substrate in the OLED layer.  Because the language is unclear, claims 2 and 6 are objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 2 and 6, lines 4 in each claim: These claim refer to a density of the TFTs and the OLEDs “in” a region of the flexible substrate that is not disposed with the transparent layer.  However, the TFTs and OLEDs are not “in” that region of the flexible substrate—they are on the flexible substrate or above the substrate in the OLED layer.  Because the language is unclear, claims 2 and 6 are rejected as indefinite.

Allowable Subject Matter
Claims 1, 3-5, and 7-12 are allowed.  Claims 2 and 6 will be allowed once the claim objections and Section 112(b) matters are addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “[a] flexible organic electroluminescence device (OLED) display panel, comprising a flexible substrate and an electroluminescence device (OLED) layer, wherein at an upper end of the flexible OLED display panel, the flexible substrate comprises a through hole, the through hole is defined through the flexible substrate along a direction of a thickness of the flexible substrate, a transparent layer is filled into the through hole, the organic electroluminescence device layer covers the flexible substrate and the transparent layer, a surface of the transparent layer facing the organic electroluminescence device layer is flush with a surface of the flexible substrate facing the organic electroluminescence device layer, the organic electroluminescence 
With regard to claim 2: The claim has been found allowable due to its dependency from claim 1 above.
With regard to claim 3: The claim has been found allowable because the prior art of record does not disclose “[a] flexible OLED display panel, comprising a flexible substrate and an organic electroluminescence device layer, wherein at an upper end of the flexible OLED display panel, the flexible substrate comprises a through hole, the through hole is defined through the flexible substrate along a direction of a thickness of the flexible substrate, a transparent layer is filled into the through hole, the organic electroluminescence device layer covers the flexible substrate and the transparent layer”, in combination with the remaining limitations of the claim.
With regard to claims 4-12: The claims have been found allowable due to their dependency from claim 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897